Title: To George Washington from Lund Washington, 12 November 1775
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon Novmbr 12th 1775

Yours of the 30th Octbr I recievd last night, I ima[gine] the Letter you expected from home on the 12th was sent by Mr Harrison—for I have never missd writeg a Post except it was the one that set out a day or two before him.
The Dineg Room will I expect be finishd this week now come

in—it is I think very Pretty[.] the Stucco man agrees the Cielg is a Handsomeer one than any of Colo. Lewises, altho not half the worck in it[.] it was a plan recommen’d by Sears. I think it rather two late to Turf the Ha Has; for the ground freazees now every Night—but it shall be done very early in the Spring—we have done nothing to the Gateways—The Posts that were made for them, will be to do over again, for altho they have been twice Painted, they are rent all to pieces, they no doubt put plank on them not well seasoned[.] I intend to have the Stuff try’d up for the pallisadoes this Winter, but I am unwiling to put them up for I really am at a loss for the just proportion of each particular part, nor have I any body to direct me[.] I have once or twice talk’d to Lanphier about it but he mouths & talks in such a way that I do not understand him—I mean as to the dementions of the Pallisades—Sils, rails, Posts, & different Heights, but I cannot see that it will make any difference whether that worck is first or last done—you will direct early in the Spring what brick worck you will have done first, after buildg the Under pining & Chimney to the House that will be place’d opposite to the Store House. I shall if the weather will any Ways permit try if I cannot get the Wash House or Servts Hall—Plaister’d this Winter, I suppose there is a wall to be Built in the new Garden next the Quarter[.] I think I have heard you say you designd to have a House Built the whole length for Negroes perhaps you may direct that to be first done if so be particular in the Wall that there may be no difficulty in joining other walls to it so as to make out the House Divisions &c.—We are at worck upon the Servts House—I wish you woud give me some directions about grindg our Wheat[.] I am at a loss[.] it looks like doing nothing to give high wagers to a Miller to be in great Measure Idle for it is no very great Advantage to have a number of Barrels made they generally want so much rectifying after laying some time[.] I have not been able to purchase a Stave this Sumr therefore have kept the Coopers when they have not been at worck upon the Mill Dams & Race getg of Staves—Headg &c.—they are now imployd in that way—By Mrs Washington who sets of on tuesday or Wednesday I shall write you again & if you do not get a Letter from me the Post after this, it will be becaus I expect to be from home (in Stafford) where I cannot possilby delay going

any longer—haveg a division of my mothers Estate to make & I want to indeavour to send a parsel of negroes which I before had & get by her, over the mountain not knowg what Else to do with them—I immagine Lord Dunmore will now put of sendg up this River until the Spring[.] the Northerly Winds, Frost &c.—will make it troublesome & he will find Enough to do below—If he comes here I shall indeavour to destroy a few of his men before the House is fired, & if I get notice of his comeg I think he or any other will be disappointed—I shall not think myself so Secure as not to take care of what Household goods can be save’d—those gentlemen that [I] Inform’d you went to sound the River find in the narrowest part of the Channel 584 yds wide & from 18. to 28 feet water. Am Dr Sir your Affectionate Servt

Ld Washington

